t c memo united_states tax_court leroy walker jr and carolyn l walker petitioners v commissioner of internal revenue respondent docket no filed date leroy walker jr and carolyn l walker pro sese aretha jones for respondent memorandum opinion jacobs judge respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively after concessions by the parties the issues remaining for decision all of which involve petitioners' entitlement to deductions dependency_exemptions and child care credits as claimed on their tax returns for and are whether petitioners are entitled to itemized_deductions as claimed on schedules a in excess of the amounts allowed by respondent we hold that they are not whether petitioners are entitled to deductions for business_expenses as claimed on schedules c we hold that they are not whether petitioners are entitled to six dependency_exemptions as claimed for and five dependency_exemptions as claimed for we hold that they are entitled to two of the six exemptions claimed for and two of the five exemptions claimed for whether petitioners are entitled to child care credits as claimed we hold that they are not for simplicity we shall first set forth the relevant background facts and general legal principles we will then combine our findings_of_fact and opinion with respect to each issue background facts some of the facts have been stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners husband and wife filed joint tax returns for both years in issue the returns were prepared by a paid tax preparer petitioners resided in fort washington maryland at the time they filed their petition leroy walker jr is a high school graduate during the years under consideration he was a salesman for an automobile dealership he also ran an automobile detailing business and in he was a franchisee of a u-haul rental business carolyn l walker is a college graduate with a degree in business for the past years she has worked as a driver’s license examiner for the commonwealth of virginia mr and mrs walker were married in it was mr walker's first marriage and mrs walker's second marriage mr walker has a daughter kimberly shavon walker kimberly who was born in kimberly's mother is mabel savoy ms savoy during the years under consideration kimberly lived in petitioners' household although ms savoy would occasionally buy gifts for kimberly and kimberly would occasionally stay with ms savoy petitioners provided the majority of kimberly's support mrs walker has two daughters born of her prior marriage monica covington monica born in and erica covington erica born in during monica was a full-time college student in addition to attending college monica worked as a secretary earning approximately dollar_figure in during the years under consideration erica lived with petitioners and attended high school she worked part time earning approximately dollar_figure during both and both monica and erica claimed personal exemptions for themselves on their and federal_income_tax returns mrs walker has a stepdaughter avis bivens faskey mrs faskey from her prior marriage both mrs faskey and her husband were incarcerated during and as a result mrs walker's stepdaughter's three children lived with petitioners in the children tremayne bivens faskey tremayne trovor faskey trovor and jessie covington jessie all were under years of age as of petitioners cared for tremayne and trovor during and and for jessie for part of general legal principles as a general_rule the commissioner's determinations are presumed correct the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions are strictly a matter of legislative grace the taxpayer bears the burden of proving that he or she is entitled to the deductions claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code in effect for the years under consideration trial record provides sufficient evidence' that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the exact amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir we now address each category of disallowed items independently schedule a deductions on schedule a of their federal_income_tax return petitioners claimed and respondent subsequently allowed the following deductions item claimed allowed dollar_figure real_estate taxe sec_46 personal_interest percent charitable_contributions big_number -0 payment worker's comp fund mortgage interest big_number dollar_figure big_number big_number big_number big_number on schedule a of their federal_income_tax return petitioners claimed and respondent subsequently allowed the following deductions item real_estate_taxes claimed dollar_figure allowed dollar_figure charitable_contributions mortgage interest big_number big_number big_number big_number petitioners failed to produce any convincing evidence to substantiate the itemized_deductions claimed on schedules a of their and returns in excess of the amounts allowed by respondent accordingly based on the record before us we sustain respondent's disallowance of schedule a deductions except as conceded schedule c deductions on schedule c of their federal_income_tax return petitioners claimed deductions of dollar_figure they claimed schedule c deductions for totaling dollar_figure respondent disallowed all of these deductions on the basis of petitioners' failure to substantiate at trial petitioners failed to produce any convincing evidence to substantiate the deductions claimed on schedules c of their and returns further there is nothing in the record before us that would provide us with a basis upon which an estimate could be made accordingly based on petitioners' failure to satisfy their burden of proving respondent erred in disallowing the claimed schedule c deductions we sustain respondent's determination in this regard dependency_exemptions petitioners have convinced us that they are entitled to dependency_exemptions for kimberly mr walker's daughter and erica mrs walker's daughter for both and during these years they both were under the age of and petitioners provided over one-half of the support for each of them sec_152 however we are not convinced that petitioners are entitled to dependency_exemptions for monica or any of the children of mrs walker's stepdaughter with respect to monica the record reveals that she earned dollar_figure in the only year before us in which petitioners claimed a dependency_exemption for her we are not satisfied that petitioners provided over one-half of her support for sec_152 with respect to tremayne trovor and jessie the children of mrs walker's stepdaughter we are not convinced that these children were members of petitioners' household during and the record was held open in order to permit petitioners an opportunity to provide the court with copies of tremayne's and trovor's school records as petitioners indicated they would but petitioners failed to provide such documentation accordingly based on the record before us we hold that petitioners are entitled to only two of the claimed dependency_exemptions for both and child care credits sec_21 a allows a credit for a percentage of the employment-related_expenses paid_by an individual during the taxable_year if the individual maintains a household that includes one or more qualifying individuals a qualifying_individual includes a dependent of the taxpayer who is under the age of and for whom the taxpayer may claim an exemption under sec_151 c or a dependent or spouse of the taxpayer who is mentally or physically incapable of caring for himself or herself sec_21 b a and b sec_21 e provides that a child_care_credit is not allowed for an amount_paid to any person unless the name address and taxpayer_identification_number of such person is included on the return claiming the credit or the taxpayer has exercised due diligence in attempting to provide the information on both their and tax returns petitioners claimed for each year a child_care_credit of dollar_figure the returns indicate that for the care provider was day care center and for full gospel church mrs walker testified that while she was at work petitioners paid myrtle brill a neighbor of her stepdaughter approximately dollar_figure every weeks to watch the children the method of payment to the neighbor was cash and myrtle brill died prior to the date of trial petitioners did not present receipts for the cash payments petitioners failed to substantiate the alleged child care payments they offered no explanation of the discrepancy between the identity of the care provider as reported on the tax returns and that to which mrs walker testified petitioners would not be entitled to the claimed child care credits in any event because the children to whom the care was allegedly provided were not dependents of petitioners accordingly respondent's determination with respect to this issue is sustained to reflect the foregoing and concessions by the parties decision will be entered under rule
